THE THIRTEENTH COURT OF APPEALS

                                     13-18-00186-CV


                    INTERNATIONAL PAPER COMPANY
                                  v.
        SIGNATURE INDUSTRIAL SERVICES, LLC AND JEFFRY M. OGDEN


                                    On Appeal from the
                      60th District Court of Jefferson County, Texas
                                Trial Cause No. B-195,960


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND RENDERED IN PART, rendering judgment in accordance

with its opinion. Costs of the appeal are adjudged 50% against appellant and 50%

against appellees.

      We further order this decision certified below for observance.

April 30, 2020